932 F.2d 975
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.In re Ki Chul CHOI and Sarah CHOI, Debtors.Chong OH KIM and Sun Woo Kim, Appellants,v.Ki Chul CHOI and Sarah Choi, Appellees.
No. 90-1345.
United States Court of Appeals, Tenth Circuit.
May 8, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Chong Oh Kim and Sun Woo Kim, creditors of Ki Chul Choi, appeal the district court's affirmance of an order of the bankruptcy court dismissing a complaint filed by the Kims to determine the dischargeability of Mr. Choi's debt.  We affirm.


3
The issue here is whether the mistaken issuance of a notice sent by the Clerk of the Bankruptcy court should absolve the Kims of their responsibility to timely file their complaint.  The district court concluded the Kims are not entitled to equitable relief because they had notice of the actual bar date and did nothing to protect themselves when they received the second and conflicting notice from the bankruptcy court.  We must agree.


4
We have examined the authority relied upon by appellants and find it inapposite.  Moreover, their suggestion that the defendant was not harmed by the delay in filing as a basis for reversal simply begs the jurisdictional effect of a bar date.  The judgment of the district court is AFFIRMED essentially for the reasons stated in its order of October 29, 1990.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3